Order setting aside verdict and granting new trial reversed on the law and the facts, and verdict reinstated, without costs. The evidence did not show that the juror’s answers to the inquiry regarding his acquaintanceship with the parties before he was sworn as a juror, were not the fact. Such recollection of who the parties were as came to him during the trial does not show an acquaintance with either side, nor such knowledge of them as could in any wise have affected his verdict. The juror’s frank and candid statement of the discussion in the jury room, and which did not involve the evidence in the case, was wholly inadmissible to impeach the verdict. To this it must be added that the discussion referred to did not bear in the slightest degree upon the disqualification charged against the juror. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.